         Case 4:21-cv-00070-DC-DF Document 1 Filed 08/23/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION


CAMILO RAMIREZ,                               §              CIVIL ACTION NO.
         PLAINTIFF,                           §
                                              §
v.                                            §                4:21-CV-00070
                                              §
PLAINS ALL AMERICAN GP LLC,                   §
          DEFENDANT.                          §              JURY DEMANDED


                                 PLAINTIFF’S COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiff Camilo Ramirez (“Plaintiff”) files this Complaint and would respectfully show

that Defendant Plains All American GP LLC (“Defendant”) discriminated against him on the

basis of age and national origin when they fired him, a 64-year-old Hispanic crude oil hauler/driver

with 24 years of service.

                                            PARTIES

       1.      Plaintiff is an individual who currently resides in Winkler County, Texas.

       2.      Defendant is a is a foreign limited liability company incorporated in Delaware with

its principal place of business located in Houston, Texas. Defendant may be served with process

through its registered agent Corporation Service Company d/b/a CSC-Lawyers Incorporating

Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

                                 JURISDICTION AND VENUE

       3.      Pursuant to 28 U.S.C. §§ 1331 and 1343, this Court has federal question jurisdiction

because the action arises under Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §




PLAINTIFF’S COMPLAINT                                                                       PAGE 1
         Case 4:21-cv-00070-DC-DF Document 1 Filed 08/23/21 Page 2 of 8




2000e-5(f)(3), the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 623(a), and/or

Chapter 21 of the Texas Labor Code.

       4.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

state law claims which are so related to the claims within the Court’s original jurisdiction that they

form part of the same case or controversy under Article III of the U.S. Constitution.

       5.      Venue is proper in the Pecos Division of the U.S. District Court for the Western

District of Texas pursuant to Title VII’s venue provision, 42 U.S.C. § 2000e-5(f)(3), because the

unlawful practices alleged below were committed therein.

       6.      Venue is also proper in the Pecos Division of the U.S. District Court for the Western

District of Texas pursuant to the general venue provision, 42 U.S.C. § 1391(b).

                    EXHAUSTION OF ADMINISTRATIVE PROCEDURES

       7.      Plaintiff timely filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (EEOC). Plaintiff received a Notice of Right to Sue (RTS Notice) from

the EEOC on or about May 26, 2021. Plaintiff filed this suit within ninety (90) days. A true and

correct copy of the RTS Notice is attached as Exhibit A.

                                   CONDITIONS PRECEDENT

       8.      All conditions precedent have been performed or have occurred.

                                              FACTS

       9.      Employers must have a workplace that is free from discrimination and harassment

on the basis of protected characteristics including national origin and age.

       10.     Employers must prevent discrimination against employees to protect employees

from financial injuries and emotional trauma.

       11.     Defendant is an Employer.



PLAINTIFF’S COMPLAINT                                                                         PAGE 2
         Case 4:21-cv-00070-DC-DF Document 1 Filed 08/23/21 Page 3 of 8




        12.     Defendant must prevent discrimination against employees to protect employees

from financial injuries and emotional trauma.

        13.     Defendant must have a workplace that is free from discrimination and harassment

on the basis of age.

        14.     Defendant must have a workplace that is free from discrimination and harassment

on the basis of national origin.

        15.     Defendant owns and operates midstream energy infrastructure and provides

logistics services for crude oil, natural gas liquids, and natural gas. It owns an extensive network

of pipeline transportation, terminal, storage, and gathering assets in key crude oil and natural gas

liquid producing basins and transportation corridors and at major market hubs in the United States

and Canada.

        16.     Defendant employs over 3,500 employees in the United States.

        17.     Defendant, through a predecessor entity, hires Plaintiff as a crude oil hauler in 1998

its Pecos District.

        18.     Defendant rehires Plaintiff in April 2007 after he leaves briefly to go to another

company.

        19.     Defendant employs Plaintiff for almost 24 years.

        20.     Defendant terminates Plaintiff’s employment when the parking brake on his truck

gets stuck and causes tire damage.

        21.     Other non-Hispanic and/or older drivers have similar, worse, and/or more

infractions, and Defendant does not terminate them.




PLAINTIFF’S COMPLAINT                                                                         PAGE 3
           Case 4:21-cv-00070-DC-DF Document 1 Filed 08/23/21 Page 4 of 8




                          COUNT ONE – AGE DISCRIMINATION (ADEA)

       22.     Plaintiff incorporates by reference all of the foregoing and further alleges as

follows:

       23.     Plaintiff is an employee within the meaning of the Age Discrimination in

Employment Act of 1967 (ADEA). See 29 U.S.C. §630(f).

       24.     Defendant is an employer within the meaning of the ADEA. See 29 U.S.C. §630(b).

       25.     Plaintiff is a qualified individual with at least 40 years of age as defined by the

ADEA. See 29 U.S.C. §631(a).

       26.     To the extent that Defendant offers Plaintiff’s performance as the reason for his

termination, such reason is a pretext for discrimination. Plaintiff would not have suffered adverse

employment action “but for” his age.

       27.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages. Defendant’s conduct was willful and justifies an award of liquidated damages.

                         COUNT TWO – AGE DISCRIMINATION
                        CHAPTER 21 OF THE TEXAS LABOR CODE

       28.     Plaintiff incorporates by reference all of the foregoing and further alleges as

follows:

       29.     Plaintiff is an employee within the meaning of Texas Labor Code §21.002(7) and

belongs to the class of employees protected under the statute, namely employees over the age of

40. See Texas Labor Code §21.101.

       30.     Defendant is an employer within the meaning of the Texas Labor Code §21.002(8).

       31.     Defendant intentionally discriminated against Plaintiff because of his age in

violation of the Texas Labor Code by terminating his employment.




PLAINTIFF’S COMPLAINT                                                                      PAGE 4
         Case 4:21-cv-00070-DC-DF Document 1 Filed 08/23/21 Page 5 of 8




       32.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages.

       33.     Defendant’s conduct was willful and justifies an award of punitive damages.

                                    COUNT THREE -
                      TITLE VII-NATIONAL ORIGIN DISCRIMINATION

       34.     Plaintiff incorporates by reference and re-alleges all of the foregoing and further

alleges as follows:

       35.     Plaintiff is an employee within the meaning of Title VII and belongs to a class

protected under the statute, namely he is Hispanic. See 42 U.S.C. §2000e-5(f).

       36.     Defendant is an employer within the meaning of Title VII.             See 42 U.S.C.

§2000e(b).

       37.     Defendant intentionally discriminated against Plaintiff by terminating his

employment because of his national origin.

       38.     As a direct and proximate result of Defendant’s conduct, Plaintiff suffered

damages. Defendant’s conduct was willful and justifies an award of punitive damages.

       39.     To the extent that Defendant contends that Plaintiff was fired for a legitimate non-

discriminatory reason, said reason is a mere pretext for discrimination. Alternatively, the reason(s)

given for Plaintiff’s termination, while true are only some of the reasons, and Plaintiff’s national

origin was a motivating factor in the decision to terminate his employment. In other words,

Defendant had mixed motives for Plaintiff’s termination.

                            INTERSECTIONAL DISCRIMINATION

       40.     Alternatively, Defendant has discriminated against Plaintiff on the basis of the

combination of two protected traits, namely, Defendant discriminated against Plaintiff because he

is an older Hispanic man.

PLAINTIFF’S COMPLAINT                                                                        PAGE 5
            Case 4:21-cv-00070-DC-DF Document 1 Filed 08/23/21 Page 6 of 8




                                              DAMAGES

        41.      Plaintiff was discharged from employment by Defendant.             Although he has

diligently sought other employment, he has been unable to find a job with comparable pay and

benefits.     Plaintiff suffered damage to his pension or retirement benefits.         Plaintiff seeks

compensation for all back pay and lost wages and benefits, including loss of social security

benefits. Reinstatement to Plaintiff’s previous position is impractical and unworkable. Plaintiff

suffered and seeks damages for pecuniary losses, emotional pain, suffering, inconvenience, mental

anguish, loss of enjoyment of life, and other nonpecuniary losses. Plaintiff is entitled to punitive

damages because Defendant’s actions were willful and/or deliberately indifferent to Plaintiff’s

federally protected rights.

                                        ATTORNEY’S FEES

        42.      Plaintiff was forced to engage counsel to protect his rights. Plaintiff is entitled to

an award of attorneys’ fees and costs (including but not limited to an award of reasonable expert

witness fees), both trial and appellate, under the ADEA, 29 U.S.C. § 626(b), Title VII, 42 U.S.C.

§2000e-5(f)(3), and/or Texas Labor Code § 21.259.

                                              INTEREST

        43.      Plaintiff is entitled to prejudgment and post judgment interest at the highest lawful

rate.

                                      JURY TRIAL DEMAND

        44.      Plaintiff demands a jury trial.




PLAINTIFF’S COMPLAINT                                                                          PAGE 6
        Case 4:21-cv-00070-DC-DF Document 1 Filed 08/23/21 Page 7 of 8




                                             PRAYER

       WHEREFORE, Plaintiff respectfully prays for judgment against Defendant for the

following:

       a. Compensatory and punitive damages;

       b. Back pay and front pay;

       c. Liquidated damages;

       d. Attorney’s fees and costs;

       e. Prejudgment and post-judgment interest;

       f. Such other and further relief, at law or in equity, to which Plaintiff may show herself

             justly and lawfully entitled.

                                             Respectfully submitted,


                                             By: /s/ Holly B. Williams
                                                     Holly B. Williams
                                                     Texas Bar No. 00788674

                                             WILLIAMS LAW FIRM, P. C.
                                             1209 W Texas Ave
                                             Midland, TX 79701-6173
                                             432-682-7800
                                             432-682-1112 (fax)
                                             holly@williamslawpc.com

                                             ATTORNEY FOR PLAINTIFF
                                             CAMILO RAMIREZ




PLAINTIFF’S COMPLAINT                                                                     PAGE 7
                                                      EXHIBIT
Case 4:21-cv-00070-DC-DF Document 1 Filed 08/23/21 Page 8 of 8 A
